Citation Nr: 1823235	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-50 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael James Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2012 for further development.  

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board remanded the claim, in part, so that the Veteran could undergo a VA examination.  The examiner was to render an opinion regarding the nature and etiology of the Veteran's psychiatric disabilities.  The Veteran underwent a VA examination in July 2017.  The examiner found that the Veteran's most likely DSM-5 diagnosis is attention deficit hyperactivity disorder (ADHD).  She opined that ADHD is a developmental condition that by definition is present in childhood.  She opined that it is therefore less likely than not (less than 50/50 probability) that ADHD was caused by or the result of his military service.

The examiner also noted that the Veteran was diagnosed with a personality disorder in service (STR - Medical, 6/8/16, pgs. 7-9).  Although she did not specifically render a diagnosis of a personality disorder based on her examination, she stated that "personality disorders, if present, are conditions that develop in childhood or adolescence."  Consequently, she found that it was less likely than not (less than 50/50 probability) that a personality disorder was caused by or the result of his military service.

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service; but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.
  
The July 2017 VA examiner did not address the issue of whether the Veteran's ADHD or other personality disorders were aggravated by service.  The Board notes that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Board finds that an addendum opinion is needed to address the issue of whether the Veteran's ADHD and/or personality disorder was clearly and unmistakably both preexisting and not aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum opinion from the July 2017 VA examiner.  She should be asked (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder). 

2.  If the July 2017 VA examiner is unavailable, the Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should:

(a) confirm or rule out a diagnosis of PTSD under the DSM-V.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

(b) opine whether it is at least as likely as not (a 50 percent or greater probability) that any other psychiatric disabilities began during or are causally related to service.  The examiner must specifically consider the Veteran's in-service treatment for psychiatric problems.

(c) state whether it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his most recent period of active duty.

(d) render an additional opinion addressing: (i) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (ii) whether any such disorder increased in severity during service; and, if so, (iii) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




